DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 16 February 2022.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 2-4, 9-11, 16-18 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1, 5-8, 12-15, 19-20 has been withdrawn in view of 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Tammy Rhodes (Reg. No. 61,223) on 18 February 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 1-2, 8-9, 15-16 have been amended as follows:

1. (Currently Amended) A gateway for use with a client device and a number of access points (n access points), the client device being operable to communicate with a number of access points (m access points), wherein 1 ≤ m ≤ n, wherein each of the n access points being operable to communicate with the gateway, wherein the client device being further operable to transmit a probe request to the m access points, and wherein each of the n access points being further operable to transmit a respective non-associated client (NAC) report, the gateway comprising:
a data communication component operable to communicate with each of the n access points; and

wherein the issue request includes information that identifies a plurality of p channels for which the client device should transmit the probe request for the respective m access points,
wherein the data communication component is further operable to transmit the NAC report request to a respective access point of the n access points,
wherein the data communication component is further operable to transmit the issue request to the client device, and wherein the issue request at least instructs the client device to transmit the probe request,
wherein the AP/C management component is operable to generate the steering instruction based on the respective NAC report of each of the n access points and to transmit the steering instruction to the client device, and
wherein the data communication component is further operable to transmit the steering instruction to the client device.

2. (Currently Amended) The gateway of claim 1,
wherein the data communication component is operable to communicate with each of the n access points over n respective channels of the plurality p channels,
wherein 1 < n ≤ p, and
wherein the AP/C management component is operable to generate the issue request so as to include information identifying the n channels so as to instruct the client the respective access point of the n access points.

8. (Currently Amended) A method comprising:
transmitting, from a gateway and to a number of access points(n access points), a non-associated client (NAC) report request;
transmitting, from the gateway and to one of the n access points in communication with a client device, an issue request, wherein the issue request includes information that identifies a plurality of p channels for which the client device should transmit the probe request for the respective m access points;
transmitting, from the one of the n access points and to the client device, the issue request;
transmitting, from the client device and to a number of access points (m access points), an issue probe request based on the issue request;
transmitting, from a respective access point of the n access points and to the gateway, a respective non-associated client (NAC) report;
transmitting, from the gateway and to the one of the n access points in communication with the client device, a steering instruction for the client device; and
transmitting, from the one of the n access points in communication with the client device and to the client device, the steering instruction,
wherein 1 ≤ m ≤ n.

9. (Currently Amended) The method of claim 8,

wherein 1 < n ≤ p, and
wherein the gateway comprises an AP/C management component that is operable to generate the issue request so as to include information identifying the n channels so as to instruct the client device as to a respective channel of the n respective channels to transmit the NAC report request to the respective access point of the n access points.

15. (Currently Amended) A non-transitory computer-readable storage medium for use in conjunction with a computer, the computer-readable storage medium storing program instructions, wherein, when executed by the computer, the program instructions cause the computer to perform operations comprising:
transmitting, from a gateway and to a number of access points (n access points), a non-associated client (NAC) report request;
transmitting, from the gateway and to one of the n access points in communication with a client device, an issue request, wherein the issue request includes information that identifies a plurality of p channels for which the client device should transmit the probe request for the respective m access points[,];
transmitting, from the one of the n access points and to the client device, the issue request;
transmitting, from the client device and to a number of access points (m access 
transmitting, from a respective access point of the n access points and to the gateway, a respective non-associated client (NAC) report;
transmitting, from the gateway and to the one of the n access points in communication with the client device, a steering instruction; and
transmitting, from the one of the n access points in communication with the client device and to the client device, the steering instruction for the client device,
wherein 1 ≤ m ≤ n.

16. (Currently Amended) The non-transitory computer-readable storage medium of claim 15,
wherein the gateway comprises a data communication component that is operable to communicate with each of the n access points over n respective channels of the plurality p channels,
wherein 1 < n ≤ p, and
wherein the gateway comprises an AP/C management component that is operable to generate the issue request so as to include information identifying the n channels so as to instruct the client device as to a respective channel of the n respective channels to transmit the NAC report request to the respective access point of the n access points.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “wherein the issue request includes information that identifies a plurality of p channels for which the client device should transmit the probe request for the respective m access points, wherein the data communication component is further operable to transmit the NAC report request to a respective access point of the n access points, wherein the data communication component is further operable to transmit the issue request to the client device, and wherein the issue request at least instructs the client device to transmit the probe request, wherein the AP/C management component is operable to generate the steering instruction based on the respective NAC report of each of the n access points and to transmit the steering instruction to the client device”.

Regarding claims 8 and 15, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Shen et al. US Patent Application Publication No. 2009/029728 teaches base station initiated proximity service discovery and connection establishment.

2.	Dong et al. US Patent Application Publication No. 2020/0322039 teaches virtual wireless network.

3.	Krantz et al. US Patent Application Publication No. 2007/0025371 teaches transmitting a communication from a wireless access point indicating available networks and their capabilities.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 24, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633